BaldwiN, J.
This case does not fall within the rule laid down by this court in the cases of Warner Adm. v. Pace, and Corner & Co. v. Gaston, 10 Iowa, pages 391 and 513, A motion for a new trial was made and overruled. The whole of the evidence introduced upon the trial in the District court is before us, and the question is fairly presented, whether the court exercised a proper and legal discretion in refusing to grant to plaintiff a new trial.
The cause in the District Court turned upon the one question, was the testator at the time he made his will of a sound and disposing mind? It is well settled that the burden of proving the unsoundness of the mind of the testator is upon the party impeaching the validity of the will for this cause. Upon a careful review of the whole of the evidence, we are of the opinion that the contestants have signally failed in showing any such a state of mind of the testator, as would justify the court in ruling as it did. We do not propose to review the whole of the evidence and dis*495cuss it fully to show its preponderance in favor of the validity of the will. Suffice it to say that the testimony of the attending physicians, one of whom was present when the will was made, is so clear and undisputed, that we are at a loss to know upon what the court below did predicate its finding. The evidence introduced by the contestants, showing the condition of the testator’s mind a day or so previous, and also a day after the making of the will, can weigh but as a feather when compared with the evidence of those present when the will was signed.
The attending physician is presumed to know the state of the mind of his patient, and when his testimony is so fully corroborated, as in this case, by that of the counselling physician and others present when the will was made, and the evidence is not impeached or contradicted, we are forced to the conclusion, that the deceased at the time possessed a sound and disposing mind.
The evidence also fails to show any improper influence exerted by the wife over the mind of the testator. The presumption, raised by the appellees, from the fact that the wife was the first one to speak of having the will made,’and from the fact of her whispering to the testator when the will was being written, are rebutted by the evidence, showing that she did so at the request of the physician, and that the will was, after it -was written, read over to and by the deceased before he signed it.
Reversed.